Citation Nr: 1617813	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  10-06 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a compensable disability rating for the service-connected bilateral plantar calluses, for the post-operative left 5th metatarsal head (left foot) resection with scar.

2.  Entitlement to a total disability rating based on individual unemployablity due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Adams


INTRODUCTION

The Veteran had active military service from April 1974 to October 1986.

This matter is on appeal from a rating decision issued in May 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In December 2014, this case was remanded for further development and is now ready for disposition.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The most probative evidence of record indicates that the Veteran's bilateral calluses are tender, but the calluses and left foot scar are not painful or unstable and do not affect the function of the right or left foot.


CONCLUSION OF LAW

Criteria for a rating of 10 percent each, but no higher, for plantar calluses of the right and left foot, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7804, 7819 (in effect before and after October 23, 2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities, which are based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Reasonable doubt regarding the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2015). 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2015).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).
In this case, the Veteran claims that his service-connected bilateral plantar calluses and left foot scar are more severe than his noncompensable (zero percent) evaluation indicates. 

The Veteran's bilateral plantar calluses and surgical scar of the left foot are currently rated under DC 7819 which pertains to benign neoplasms of the skin.  Disorders under this diagnostic code may be rated under disfigurement to the head, face or neck, as scars, or as impairment of function.

In evaluating skin and scar residuals, the Board notes that during the appeal period, changes were made to 38 C.F.R. § 4.118, Diagnostic Code 7800.  These changes apply only to applications for benefits received on or after October 23, 2008, which is well after the date of the appellant's claim.  However, under typical circumstances, a veteran who is rated under DCs 7800 to 7805 before October 23, 2008, may request review under the amended diagnostic codes, irrespective of whether the Veteran's disability has increased since the last review, but in no case will the revised award be effective before October 23, 2008.  

Here, while there is no indication that he made such a request, the RO's May 2009 Statement of the Case, shows that the post-2008 rating criteria had been considered.  The Board will therefore address both the pre-2008 rating criteria and post-2008 rating criteria, even though the Veteran cannot receive a revised award under the new criteria until October 23, 2008.

Under the revised version of 38 C.F.R. § 4.118, Diagnostic Code 7800, the criteria for a 10 percent rating and a 30 percent rating, and the accompanying notes, are unchanged from the previous version of this diagnostic code.  Diagnostic Code 7805 is also unchanged.

Disabilities of this nature are rated under disfigurement to the head, face and neck (DC 7800), scars (DC 7801-7805) or dermatitis (DC 7806), whichever is the most predominant.  However, since the Veteran does not have service-connected scars of the head, face, or neck, Diagnostic Code 7800 is inapplicable.  Further, as none of the VA examinations or treatment records show that the Veteran's bilateral plantar calluses and left foot scar are deep or nonlinear; superficial and nonlinear and did not cause limited motion and cover areas of 144 square inches (929 sq. cm.) or greater; superficial and unstable; or cause other disabling effects, Diagnostic Codes 7801, 7802, and 7803 are inapplicable and do not warrant the assignment of a separate or higher rating for each scar.  38 C.F.R. § 4.118, DCs 7801, 7802, and 7803 (in effect before and after October 23, 2008).

Under the pre-October 2008 rating criteria, Diagnostic Code 7804 provided for a 10 percent rating for superficial scars that were painful on examination.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118.

Under the post-October 2008 rating criteria, Diagnostic Code 7804 provides a 10 percent rating for one or two scars that are unstable or painful on examination.  A 20 percent rating requires three or four scars that are unstable or painful.  A 30 percent rating requires five or more scars that are unstable or painful.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  If one or more scars are both unstable and painful, 10 percent is to be added to the evaluation that is based on the total number of unstable or painful scars.  Scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an additional rating under Diagnostic Code 7804, when applicable.  38 C.F.R. § 4.118, Diagnostic Code 7804.

Turning to the merits of the claim, VA treatment records include a June 2008 report which indicates that the Veteran underwent a left 5th metatarsal head resection.

On September 2008 QTC examination, the Veteran presented with a history of calluses on the middle and lateral aspects of the plantar aspect of both feet since service.  Cryotherapy and trimming of the calluses was unsuccessful.  In June 2008, he underwent a left 5th metatarsal head resection and a callus was noted.  He experienced improvement of the left foot callus with surgery and had no concerns or complaints.  The right foot callus occasionally bothered him when it was not trimmed.  He denied any functional impairment from the condition.

Examination of the left 5th metatarsal joint indicated a scar measuring 6 cm by 0.4 cm.  There was hyperpigmentation of less than 6 square inches.  There was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hypopigmentation, or abnormal texture.  On the right foot there was a callus on the 2nd toe MT-P joint that measured approximately 0.6 cm. by 0.6 cm.  On the left foot there was a small 3 mm. ovoid callus on the left plantar 5th MTP joint area; lateral aspect which was tender to palpation.  However, there was no adherence to the underlying structure and the texture was firm with an elevated surface.  There was no effect on function.

The examining physician diagnosed bilateral plantar calluses and post-operative left 5th MT-head resection with scar.  There was no effect on his activities of daily living.

On September 2012 VA skin diseases Disability Benefits Questionnaire (DBQ) examination, the examining physician indicated that the Veteran's skin disability did not impact his ability to work and the skin condition was stable.  The left foot scar measured 6 cm. by 0.1 cm. on the lateral aspect of the foot and there was no tenderness to palpation, disfigurement, keloidosis, underlying tissue loss, or pigment changes.  The Veteran reported rapid improvement of symptoms without recurrence of callus formation.

On VA foot miscellaneous DBQ examination, the Veteran had not been diagnosed with any foot condition other than the scar status post 5th metatarsal head resection for recurrent plantar calluses.  The Veteran reported improvement post-surgery.  The scars were noted to not be painful and/or unstable, did not cover a total area greater than 39 sq. cm. (6 inches) and there were no other pertinent physical findings, complications, conditions, or signs and/or symptoms related to any conditions listed.  There was no impact on his ability to work.

VA treatment records dated from July 2012 to August 2015 are negative for findings, complaints, or symptoms related to the Veteran's bilateral calluses and left foot scar.

Applying the relevant rating criteria, the Board finds that a rating of 10% each, but no higher, for the Veteran's calluses of the right and left foot, is warranted under the former criteria for DC 7804.  In this regard, while there is no objective evidence of painful calluses, on September 2008 VA examination the calluses were tender on examination.  

Moreover, on December 2012 substantive appeal the Veteran contended that he continued to suffer from his bilateral calluses.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the record reflects a disability picture more consistent with a 10 percent disability rating for the right and left foot throughout the period on appeal.

Under the former rating criteria, 10 percent was the maximum rating for a superficial and painful scar.  The revised criteria offer higher ratings for multiple unstable or painful scars.  However, the Veteran does not have three or four scars that are unstable or painful.  

Accordingly, the Board finds that a 10% disability rating each, but no higher, for calluses of the right and left foot, is warranted.

With regard to the surgical scar on the left foot, the Veteran has one superficial scar that is neither painful or unstable.  Accordingly, a higher 10 percent rating is not warranted at this time.

With regard to his bilateral calluses and left foot scar, the Veteran is competent to report associated tenderness, as this observation comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also acknowledges the Veteran's belief that his symptoms are of such severity as to warrant a higher rating.  He is not, however, competent to identify a specific level of disability of his bilateral calluses and left foot scar according to the appropriate diagnostic code.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's bilateral calluses and left foot scar has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated. 

Additionally, with respect to an extraschedular rating under 38 C.F.R. § 3.321 for his increased disability claim, the applicable rating criteria contemplate all impairment resulting from his bilateral calluses and left foot scar.  The criteria reasonably describe the Veteran's disability level and symptomatology, specifically his complaints of tenderness due to his disabilities.  The assigned schedular ratings are, therefore, adequate and referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In this case, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  The RO sent the Veteran a letter in August 2008 and September 2015 which informed him of the criteria for entitlement to an increased rating for his service-connected bilateral calluses and left foot scar.  As such, the VCAA duty to notify was satisfied.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's available service treatment records, post-service VA treatment records (including those pertained pursuant to the Board's remand), and the Veteran's written assertions.  No outstanding evidence has been identified that has not otherwise been obtained.  

With regard to the Veteran's increased rating claim, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's bilateral calluses and left foot scar since the most recent September 2012 VA examinations. 

Under the circumstances, the Board finds that there has been substantial compliance with its remands.  See Dyment v. West, 13 Vet. App. 141 (1999) (a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where there is substantial compliance with the Board's remand instructions); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.


ORDER

A 10 percent rating each, but no higher, for calluses of the right and left foot, is granted. 


REMAND

In the above-decision, as the Board granted a 10 percent rating each, for calluses of the right and left foot, the RO must effectuate the 10% disability ratings prior to readjudication of the TDIU issue.

Regarding the Veteran's claim of entitlement to a TDIU, the Veteran has alleged and the evidence suggests that he is unemployable due to his service-connected bilateral foot and left knee disabilities.  See, July 2008 VA Form 21-8940.  The Board notes that the TDIU claim was denied by the May 2009 rating decision on appeal, and he did not appeal the decision as to this claim.  However, when a veteran submits a claim seeking an increased rating for a service-connected medical disability, it is construed as a claim for the highest rating possible to include entitlement to TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

More importantly, the increased ratings assigned for his bilateral calluses may affect the Veteran's eligibility for a TDIU.  The Board thus finds that the claim of entitlement to a TDIU is inextricably intertwined with the claim that is being referred to the AOJ for consideration by the Board.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Effectuate the Board's grant of a 10% disability rating, each, for the Veteran's calluses on the right and left foot.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the action taken in the preceding paragraph, the Veteran's claim of entitlement to TDIU, on a schedular or extraschedular basis (with consideration of the newly service-connected acquired psychiatric disorder) should be readjudicated based on the entirety of the evidence.  

If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


